Citation Nr: 1045115	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals, left knee injury 
traumatic synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from July 1965 to July 
1967, with additional service in the U.S. Army Reserve from July 
1967 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

In April 2009, the Board issued a decision which denied the 
Veteran's claim for entitlement to service connection for 
residuals, left knee injury traumatic synovitis.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2010, based on a 
Joint Motion for Remand (Joint Motion), the Court issued an Order 
remanding the Board's decision for compliance with the 
instructions within the Joint Motion.


REMAND

The July 2009 Joint Motion determined that the April 2009 Board 
decision in this case provided inadequate reasons and bases as to 
whether the Veteran was entitled to a VA examination and opinion 
regarding his left knee claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010). 

The Joint Motion stated that the Board committed administrative 
error when it failed to adequately address whether VA was 
obligated, pursuant to 38 U.S.C. § 5103A, to provide the Veteran 
with a VA examination.  Joint Motion at p. 2.  It was further 
noted that recent case law rendered the Board's reliance on 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) in determining that 
the Veteran was not competent, as a lay person, regarding 
etiology and continuity of symptomatology, was in error.  Joint 
Motion at p. 4.  Recent case law finds:

Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) the 
layperson is competent to identify the medical 
condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.

Joint Motion at p. 4, citing Davidson v. Shinseki, 581 F.3d 1313, 
1316 (2009).  On remand, the Veteran should be accorded a 
compensation and pension (C&P) examination regarding his claim 
for entitlement to service connection for his left knee.  
38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action: 

1.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for a left knee 
condition.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  During service a 50 caliber 
fell on the inside of his knee and 
traumatic synovitis was diagnosed.  The 
examiner should provide the Veteran with 
an opportunity to describe problems he 
has had with his left knee since his 
discharge from active service and 
consider such when rendering the 
opinion.  The examiner is specifically 
requested to opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that a current 
left knee disorder was incurred during 
active military service.  A complete 
rationale must be set forth in the 
report provided.

2.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


